                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 SPIRE MISSOURI INC.,                           )
                                                )
                        Plaintiff,              )
                                                )                  Case No. 4:21-cv-00182-DGK
 v.                                             )
 SYMMETRY ENERGY SOLUTIONS,                     )
 LLC,                                           )
                                                )
                        Defendant.              )

                         MOTION TO WITHDRAW AS COUNSEL

       In accordance with Local Rule 83.2, Joseph A. Fischer, III, Amy L. Baird, and Richard A.

Howell of Jackson Walker L.L.P., move the Court to allow them to withdraw as counsel of record

for Defendant Symmetry Energy Solutions, LLC (“Symmetry”). There is good cause for the Court

to grant undersigned counsel’s motion because Symmetry will continue to be represented by its

current counsel, Patrick N. Fanning of the law firm of PEAK Litigation LLP. Additionally,

Margaret Tough, Katherine Sawyer, and Nathan Saper of Latham & Watkins LLP will submit their

petitions for admission pro hac vice as additional counsel of record for Symmetry. Accordingly,

Joseph A. Fischer, III, Amy L. Baird, and Richard A. Howell of Jackson Walker L.L.P. ask to be

withdrawn and relieved from further responsibility in this case.




MOTION TO WITHDRAW AS COUNSEL                                                         Page 1 of 2
         Case 4:21-cv-00182-DGK Document 24 Filed 07/09/21 Page 1 of 2
SIGNED and DATED this 9th day of July, 2021.

                                                  Respectfully submitted,

                                                  /s/ Joseph A. Fischer, III
                                                  JACKSON WALKER L.L.P.
                                                  Joseph A. Fischer, III, pro hac vice
                                                  Texas Bar No. 00789292
                                                  Email: tfischer@jw.com
                                                  Amy L. Baird, pro hac vice
                                                  Texas Bar No. 24044090
                                                  abaird@jw.com
                                                  Richard A. Howell, pro hac vice
                                                  Texas Bar No. 24056674
                                                  rahowell@jw.com
                                                  1401 McKinney Street, Suite 1900
                                                  Houston, Texas 77010
                                                  Telephone: (713) 752-4200




                               CERTIFICATE OF SERVICE

Undersigned counsel filed the foregoing pleading on the 9th day of July, 2021 via the Court’s
CM/ECF system with an automatic service copy being sent to all counsel who have entered an
appearance.
                                                  /s/ Patrick N. Fanning
                                                  An Attorney for Defendant




MOTION TO WITHDRAW AS COUNSEL                                                        Page 2 of 2
         Case 4:21-cv-00182-DGK Document 24 Filed 07/09/21 Page 2 of 2
